Opinion issued October 12, 2009







 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-01019-CR
____________

IN RE FLOYD P. TARVIN, IV, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Floyd P. Tarvin, IV, filed a pro se petition for writ of mandamus,
with the Clerk of this Court.  Relator named the Harris County District Clerk as
respondent.  
 The petition for writ of mandamus is denied.
               Any pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Bland and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).